               Case 4:18-cv-00650-JM Document 5 Filed 10/30/18 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION


LAKENDRA KERTIS                                                                     PLAINTIFF

vs.                                      NO. 4:18-CV-650

PARKWAY VILLAGE, INC.                                                             DEFENDANT


                                   ANSWER OF DEFENDANT


          Comes the Defendant, Parkway Village, Inc., by its attorneys, Mitchell, Williams, Selig,

Gates & Woodyard, P.L.L.C., and for its Answer to the Original Complaint of the Plaintiff,

states:

          1.     Defendant denies that it failed to pay the Plaintiff overtime compensation or any

wages allegedly due the Plaintiff for hours worked by the Plaintiff. Defendant denies that it

violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., or any other state or

federal statute or regulation.

          2.     Defendant denies the allegations set forth in paragraph 2 of the Original

Complaint.

          3.     Defendant does not contest the jurisdiction of this Court. However, Defendant

denies that it violated any state or federal law.

          4.     Defendant denies that it violated the Arkansas Minimum Wage Act (“AMWA”)

or any other state or federal law. Defendant denies that it owes the Plaintiff any amount

whatsoever.

          5.     Defendant does not deny the jurisdiction of this Court. Defendant denies that it

violated any state or federal law, and denies that it owes the Plaintiff any amount for hours the

Plaintiff claims that she worked and for which she was not compensated.
              Case 4:18-cv-00650-JM Document 5 Filed 10/30/18 Page 2 of 7




        6.      Defendant admits the allegations set forth in paragraph 6 of the Original

Complaint.

        7.      Defendant admits the allegations set forth in paragraph 7 of the Original

Complaint.

        8.      Defendant admits that venue is proper in this Court.

        9.      Paragraph 9 of the Plaintiff’s Original Complaint merely repeats and re-alleges

the preceding paragraphs contained in the Original Complaint, which have been fully responded

to by the Defendant. Therefore, no further response is necessary.

        10.     Defendant does not have information sufficient to admit or deny the current

residence of the Plaintiff. Therefore, that allegation is denied.

        11.     Defendant admits the allegations set forth in paragraph 11 of the Original

Complaint. However, Defendant denies that it failed to pay the Plaintiff for all hours worked as

required by law.

        12.     Defendant denies the Plaintiff is entitled to any relief from this Court, and denies

that it violated any state or federal law.

        13.     Defendant admits the allegations set forth in paragraph 13 of the Original

Complaint.

        14.     Defendant admits the allegations set forth in paragraph 14 of the Original

Complaint.

        15.     Defendant admits that it is engaged in interstate commerce, and employs more

than two individuals. Defendant denies that it is engaged in the “fast food industry.”

        16.     Defendant admits the allegations set forth in paragraph 16 of the Original

Complaint.




                                                  2
             Case 4:18-cv-00650-JM Document 5 Filed 10/30/18 Page 3 of 7




       17.     Defendant admits the allegations set forth in paragraph 17 of the Original

Complaint.

       18.     Defendant admits the allegations set forth in paragraph 18 of the Original

Complaint.

       19.     Paragraph 19 of the Plaintiff’s Original Complaint merely repeats and re-alleges

the preceding paragraphs contained in the Original Complaint, which have been fully responded

to by the Defendant. Therefore, no further response is necessary.

       20.     Defendant admits the allegations set forth in paragraph 20 of the Original

Complaint.

       21.     Defendant admits the allegations set forth in paragraph 21 of the Original

Complaint.

       22.     Defendant admits the allegations set forth in paragraph 22 of the Original

Complaint.

       23.     Defendant denies that the Plaintiff regularly worked more than forty hours per

week, and states that the Plaintiff was paid for all hours worked and for any overtime which may

have been due under the law.

       24.     Defendant denies the allegations set forth in paragraph 24 of the Original

Complaint.

       25.     Defendant denies the allegations set forth in paragraph 25 of the Original

Complaint.

       26.     Defendant denies the allegations set forth in paragraph 26 of the Original

Complaint.

       27.     Defendant denies the allegations set forth in paragraph 27 of the Original

Complaint.

                                               3
             Case 4:18-cv-00650-JM Document 5 Filed 10/30/18 Page 4 of 7




       28.     Defendant denies the allegations set forth in paragraph 28 of the Original

Complaint.

       29.     Defendant denies the allegations set forth in paragraph 29 of the Original

Complaint.

       30.     NOTE:        There are no paragraphs numbered 30 through 50 in the Original

Complaint.

       51.     Paragraph 51 of the Plaintiff’s Original Complaint merely repeats and re-alleges

the preceding paragraphs contained in the Original Complaint, which have been fully responded

to by the Defendant. Therefore, no further response is necessary.

       52.     Defendant denies that the Plaintiff is entitled to any damages or declaratory relief

under state or federal law.

       53.     Defendant admits the allegations set forth in paragraph 53 of the Original

Complaint.

       54.     Defendant admits the allegations set forth in paragraph 54 of the Original

Complaint.

       55.     Defendant admits the allegations set forth in paragraph 55 of the Original

Complaint.

       56.     Defendant admits the allegations set forth in paragraph 56 of the Original

Complaint.

       57.     Defendant denies that it failed to pay the Plaintiff for all hours worked as required

by state and federal law.

       58.     Defendant denies that it required or permitted the Plaintiff to work off-the-clock,

and states that it paid the Plaintiff for all hours worked as required by state and federal law.




                                                  4
             Case 4:18-cv-00650-JM Document 5 Filed 10/30/18 Page 5 of 7




       59.     Defendant denies the allegations set forth in paragraph 59 of the Original

Complaint. Defendant complied with state and federal law in recording Plaintiff’s time, and in

compensating the Plaintiff for hours worked.

       60.     Defendant denies the allegations set forth in paragraph 60 of the Original

Complaint.

       61.     Paragraph 61 of the Plaintiff’s Original Complaint merely repeats and re-alleges

the preceding paragraphs contained in the Original Complaint, which have been fully responded

to by the Defendant. Therefore, no further response is necessary.

       62.     Defendant denies that it owes the Plaintiff any amount under state or federal law,

and denies Plaintiff is entitled to any relief from this Court.

       63.     Defendant admits the allegations set forth in paragraph 63 of the Original

Complaint.

       64.     Defendant admits the allegations set forth in paragraph 64 of the Original

Complaint. Defendant denies that it owes the Plaintiff any amount whatsoever.

       65.     Defendant admits the allegations set forth in paragraph 65 of the Original

Complaint.

       66.     Defendant denies the allegations set forth in paragraph 66 of the Original

Complaint.

       67.     Defendant denies the allegations set forth in paragraph 67 of the Original

Complaint. Plaintiff was paid for all hours worked in compliance with state and federal law.

       68.     Defendant denies the allegations set forth in paragraph 68 of the Original

Complaint.

       69.     Defendant denies the allegations set forth in paragraph 69 of the Original

Complaint.

                                                   5
             Case 4:18-cv-00650-JM Document 5 Filed 10/30/18 Page 6 of 7




       70.     Defendant denies specifically and separately each and every material allegations

contained in the Plaintiff’s Original Complaint not specifically admitted herein.

                                   AFFIRMATIVE DEFENSES

       71.     Defendant states affirmatively that Plaintiff’s Original Complaint fails to allege

facts sufficient to state a cause of action under federal or state law.

       72.     Defendant states affirmatively that Plaintiff’s alleged causes of action are barred

by the applicable statutes of limitations.

       73.     The Defendant reserves the right to amend its Answer and assert additional

defenses.

                                               Respectfully submitted,

                                               PARKWAY VILLAGE, INC.

                                               MITCHELL, WILLIAMS, SELIG,
                                               GATES & WOODYARD, P.L.L.C.
                                               425 W. Capitol Ave., Suite 1800
                                               Little Rock, Arkansas 72201
                                               (501) 688-8800
                                               bfreeland@mwlaw.com


                                                /s/ Byron Freeland
                                               Byron Freeland (Ark. Bar No. 72039)




                                                   6
          Case 4:18-cv-00650-JM Document 5 Filed 10/30/18 Page 7 of 7




                              CERTIFICATE OF SERVICE

       I, Byron Freeland, hereby certify that on October 30, 2018, a true and accurate copy of
the above and foregoing document was electronically filed with the Clerk of Court using the
CM/ECF system, which shall send notification of such filing to the following:

Mr. Chris Burks
Sanford Law Firm, PLLC
One Financial Center, Suite 411
650 S. Shackleford Rd.
Little Rock, AR 72211
chris@sanfordlawfirm.com
                                             /s/ Byron Freeland
                                                Byron Freeland
                                                MITCHELL, WILLIAMS, SELIG,
                                                GATES & WOODYARD, P.L.L.C.
                                                425 W. Capitol Ave., Suite 1800
                                                Little Rock, Arkansas 72201
                                                (501) 688-8800
                                                bfreeland@mwlaw.com




                                              7
